Simmons, C. J.
The evidence for the plaintiff, which was believed by the jury,, showing that a coemployee of the plaintiff was furnished with a defective tool by the master, with full notice to the latter of the defect, and that by rea-son of this defect and of the use of the defective tool by such coemployee the plaintiff, who neither had nor was chargeable with notice of the defect in the tool, was injured, a verdict finding the master liable for the injuries thus sustained will not, after its approval by the trial judge, be set aside by this court-as contrary to law and the evidence.

Judgment affirmed.


All the Justices concurring.